___________

                                    No. 96-2046
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Western District of Arkansas.
Chad Allen Beers,                       *
                                        *          [UNPUBLISHED]
              Appellant.                *

                                    ___________

                      Submitted:    January 31, 1997

                           Filed:   February 6, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Chad Allen Beers was charged with escaping from the custody of the
United States Marshal's Service, in violation of 18 U.S.C. § 751(a), while
he was housed at a county jail under a writ related to a pending federal
charge.   He subsequently filed a Federal Rule of Criminal Procedure 17(b)
motion for the subpoena of six witnesses for his insanity defense.          The
district court1 denied the motion as to five of the requested
witnesses; and, at trial, denied Beers's motion for judgment of
acquittal     based   on   insufficiency    of    the   evidence.   The   jury
returned a verdict of guilty.            Beers appeals, arguing that the
district court erred in denying the five subpoenas and that the
evidence was insufficient to establish he was in federal custody.




     1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas.
     We hold the district court did not abuse its discretion in
ruling on the motion for subpoenas.   See United States v. Hang, 75
F.3d 1275, 1282 (8th Cir. 1996) (standard of review).        At the
motion hearing, Beers's attorney indicated that he had sought the
subpoenas at Beers's direction, but that he did not believe five of
the requested witnesses could provide testimony as to Beers's
mental condition on the date of the alleged escape.     Thus, Beers
failed to carry his burden under Rule 17(b) to show those witnesses
were necessary to an adequate defense.   See United States v. Wyman,
724 F.2d 684, 686 (8th Cir. 1984) (burden on requesting party;
reversal appropriate only if "exceptional circumstances" of case
indicate defendant's right to complete, adequate, and fair trial is
jeopardized).


     As to Beers's insufficient-evidence argument, we view the
evidence in the light most favorable to the government, giving it
the benefit of all reasonable inferences.     See United States v.
Patterson, 886 F.2d 217, 218 (8th Cir. 1989) (per curiam).       At
trial the government introduced, without objection, copies of the
writ by which the Marshal's Service obtained custody of Beers, the
contract authorizing the jail to house federal prisoners, and
Beers's book-in sheet.   The jail supervisor also testified that
Beers was a federal prisoner at the time he escaped.   We hold this
was sufficient evidence to "allow a reasonable-minded jury to
conclude . . . beyond a reasonable doubt" that Beers was in federal
custody at the time of his escape.    See United States v. Erdman,
953 F.2d 387, 389 (8th Cir.), cert. denied, 505 U.S. 1211 (1992).



     Accordingly, we affirm.




                                -2-
A true copy.


     Attest:


         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                         -3-